DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group IV (claims 17-19) in the reply filed on 02/10/2021 is acknowledged.  The traversal is on the ground(s) that it would not be a serious burden on the examiner to search all the Groups due to modern search techniques.  
This is not found persuasive because the claims were restricted under lack of unity requirements and burden is not a consideration in a finding of lack of inventive unity; rather, according to M.P.E.P. §1850, the only consideration is whether the inventions share a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Claim 1 has been amended. Claims 2-8 and 10-16 have been newly canceled and claims 20-34 have been newly added.
Claims 1, 9 and 17-34 are currently pending.
Claims 1 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/10/2021.

.


Claim Objections
Claim 29 is objected to because of the following informalities:  
The term “combination” in line 5 is grammatically incorrect and should be “combinations”.
.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 25, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, it is unclear if the claim requires one of each option or only one of the options listed. 

Regarding claim 25, it is unclear if the claim requires all the options or only one of the options listed.
For examination purposes the claims is interpreted as requiring only one of the options.
Regarding claim 31, it is unclear if the claim requires all the options, only one of the options listed or the first two options combined as an alternative to the last option.
For examination purposes the claims is interpreted as requiring only one of the options.
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In view of the Subject Matter Eligibility Guidance dated 16 December 2014 and the Nature-Based Products Examples (available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf and http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf, respectively), claims 17-34 are rejected under 35 U.S.C. 101 because the claimed 

Subject Matter Eligibility Guidance
               A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 1) Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 2A) Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. 2B) Does the claim as a whole recite something significantly different than the judicial exception(s)?

Claim Interpretation
                Applicant’s invention is interpreted as a suspension of buccal mucosa cells.

Analysis in View of Claim Interpretation and Subject Matter Eligibility Guidance
1) Statutory Subject Matter
               Claims 17-34 are directed to an isolated suspension of buccal mucosa cells, which is a composition of matter. Therefore, claims 17-34 are directed to statutory subject matter.


               Claims 17-34 recite a judicial exception because buccal mucosa cells are naturally occurring, i.e., cells are a natural phenomenon.

A change in phenotype of cells which arises from conventional isolation and culture techniques does not necessarily result in markedly different characteristics from cells occurring in nature. Isolation and culture necessarily alters the cells to some degree; after all, the cells are removed from their natural environment. This alteration of the cells frequently results in phenotypic changes of the cells (See for example Chapters 2 and 16 of Freshney, R. Ian, Culture of Animal Cells: A Manual of Basic Technique and Specialized Applications, 6th ed. Hoboken, NJ, John Wiley & Sons, Inc., 2011. Chp 2 & 16, pp. 11 -23, 269-278. QH585.2.F74 2010.  “The phenotype of cells cultured and propagated as a cell line is often different from that of the predominating cell type in the originating tissue. This is due to several factors that regulate the geometry, growth, and function in vivo, but that are absent from the in vitro microenvironment.”). This process of isolation and culture to establish in vitro cell lines is routine in the art and the results thereof are well-understood.
Under certain circumstances, purification and/or isolation may result in changes significant enough to qualify as markedly different (See Section 1 .A.3 of the Subject Matter Eligibility Guidance dated 16 December 2014: "[i]n accordance with this analysis, a product that is purified or isolated, for example, will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the product’s naturally occurring counterpart”). In example 4.2 of the Nature Based Product 
In the present case, applicant has not presented any evidence that the claimed product by process limitations confer characteristics significantly different than the naturally occurring cells isolated cells from the same tissue. Clear evidence that the claimed product by process limitations produce a population of isolated cells different from cells isolated utilizing a different methodology may be sufficient to show a marked difference. However, in the absence of evidence to the contrary, the process of isolation and subsequent culture claimed by applicants does not result in markedly different characteristics from the naturally occurring, isolated cells. Consequently, claims 17-34 recite a judicial exception because buccal mucosa cells are naturally occurring, i.e., cells are a natural phenomenon.

2B) Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claimed additional components (hydrogel, carrier materials, wound healing factors) do not change the structure or function of the cells. Thus, there is no apparent difference between applicant's claimed isolated cells and naturally occurring cells.

Summary





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 17-18, 21-28, 30-31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Stephens et al (US 2011/0110900).

Regarding claim 17, Stephens teach a composition comprising dissociated buccal mucosa tissue suspended in solution (page 6 para 90).
Regarding claims 18, 24, 25, 26, 30, 31, Stephens teach an intermediate step wherein buccal mucosa tissue is trimmed of excess fat, cut into pieces (dissociated) and incubated overnight with dispase (page 6 para 90). It is at this intermediate step, before any cells other than excess fat are removed, that the suspended dissociated tissue contains all the cells naturally found in the buccal mucosa, such as epithelial progenitors, aggregates of cells, stratified squamous epithelium, fragments of lamina propria, fibroblasts, epithelial cells, lymphocytes, plasma cells, macrophages, eosinophilic leukocytes mast cells, collagen, elastin. The fact the buccal mucosa tissue inherently contains these cells and proteins is recognized by Applicant in their Specification (pages 6-8, para 22-26).
Regarding claim 21, Stephens teach wherein the dissociated buccal mucosa cells are expanded and passaged by trypsinization which requires that the dissociated expanded cells are resuspended in a solution prior to re-seeding (page 6 para 90-92).
Regarding claims 22-23, Stephens teach wherein the dissociated buccal mucosa tissue is suspended in a solution that contains serum containing media, DMEM and antibiotics pen/strep (nutrients) (page 6 para 90).
Regarding claim 27, Stephens teach wherein the buccal mucosa tissue is cut into 5 mm2 pieces (page 6 para 90). Applicant teach in their Specification that 1 microliter of fragmented buccal mucosa tissue is equal to 1 mm cubed (page 8 para 28). 
Regarding claim 28, Stephens teach wherein the expanded cells (from dissociated buccal mucosa tissue) are suspended (washed) in phosphate buffered saline (page 7 para 95).
Therefore the teaching of Stephens et al anticipates Applicant’s invention as claimed.



Claim(s) 17-18, 21-26, 28, 30-31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Maslowski (US 2013/0224160).
 Regarding claim 17, Maslowski teaches a composition comprising dissociated buccal mucosa tissue suspended in solution (pages 3-4 para 30-32).
Regarding claims 18, 24, 25, 26, 30, 31, Maslowski teaches an intermediate step wherein a three mm punch biopsy of buccal mucosa tissue is incubated for one hour with Liberase Digestive Enzyme Solutions (page 4 para 32). It is at this intermediate step, before any cells are removed, that the suspended dissociated tissue contains all the cells naturally found in the buccal mucosa, such as epithelial progenitors, aggregates of cells, stratified squamous epithelium, fragments of lamina propria, fibroblasts, epithelial cells, lymphocytes, plasma cells, macrophages, eosinophilic leukocytes mast cells, collagen, elastin. The fact the buccal mucosa tissue 
Regarding claim 21, Maslowski teaches wherein the dissociated buccal mucosa cells are expanded and passaged by trypsinization which requires that the dissociated expanded cells are resuspended in a solution prior to re-seeding (page 4 para 32-33).
Regarding claims 22-23, Maslowski teaches wherein the dissociated buccal mucosa tissue is suspended in a solution that contains serum containing media, IMDM (nutrients) (page 4 para 32-33).
Regarding claim 28, Maslowski teaches wherein the expanded cells (from dissociated buccal mucosa tissue) are suspended (washed) in phosphate buffered saline (page 5 para 40).
Therefore the teaching of Maslowski anticipates Applicant’s invention as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17- 24, 26, 28-29, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Marko et al (US 2004/0101959).
Regarding claims 17-18, Marko teach a composition comprising dissociated buccal mucosa tissue suspended in a solution that contains both fibroblasts from oral 
Regarding claims 19-20, 26 and 34, Marko teach wherein the cells are suspended in a viscous solution (biodegradable acellular filler) such as solubilized gelatin, collagen (page 13 para 86-92) or plasma clot made of fibrin (fibrin sealant component) (page 15, para 110).
Regarding claims 21-24, Marko teach wherein the cells are characterized as expanded with culture media (nutrients), buffers and contain both fibroblasts and keratinocytes (epithelial cells) (page 4 para 20 and page 14 para 102-104).
Regarding claims 28 and 33, Marko teach wherein the solution comprises pharmaceutically acceptable saline and the cells are passaged (expanded) (page 14 para 104).
Regarding claim 29, Marko teach wherein the fibroblasts are exposed to growth factors such as FGF, VEGF and IGF (pages 4-5 para 20).
The specific combination of features claimed is disclosed within the broad genera of biopsy sources, cell types, carrier types, and growth factors taught by Marko, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of biopsy sources, cell types, carrier types, and growth factors from within the disclosure of Marko to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”. 
Therefore the teaching of Marko et al renders obvious Applicant’s invention as claimed.



Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Marko et al (US 2004/0101959) as applied to claims 17- 24, 26, 28-29, and 33-34 above, and further in view of Feinberg et al (US 2006/0148075).
Regarding claim 32, Marko et al renders obvious Applicant’s liquid graft composition comprising dissociated buccal mucosa tissue suspended in a solution as described above and specifically include isolating and expanding keratinocytes (epithelial cells) from buccal mucosa tissue, but do not specifically teach wherein the dissociated buccal mucosa tissue is enriched for epithelial progenitor cells to contain a higher concentration of epithelial progenitor cells than found in normal buccal mucosa tissue as claimed.
Feinberg teach that there is a need to produce an oral keratinocyte progenitor/stem cell -enriched population for use as a therapeutic graft and they have met this need by sorting cell types according to size (page 1 para 5-9). Feinberg teach wherein their cells are suspended in solution for later experiments (page 3 para 43) and wherein their epithelial cells may be obtained from buccal mucosa (page 7 para 88).
One of ordinary skill in the art would have been motivated to isolate and expand (enrich to a higher concentration than found in vivo) keratinocyte progenitor cells in the method of Marko because Feinberg teach that there is a need to produce an oral keratinocyte progenitor/stem cell -enriched population for use as a therapeutic graft and they have met this need by sorting cell types according to size (page 1 para 5-9). One of ordinary skill in the art would have had a reasonable expectation of success because Marko was already isolating keratinocytes from buccal mucosa tissue (oral mucosa tissue) and Feinberg suggest that oral mucosa, and buccal mucosa as well, contain keratinocyte progenitor cells.
Therefore the combined teachings of Marko et al and Feinberg et al render obvious Applicant’s invention as claimed.


Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Afilalo et al., “Lamin A/C and Prelamins as Indicators of Frailty and Vulnerability or Resiliency to Adverse Health Conditions”, US 2014/0377769, page 2 para 9-10, page 4, para 26, 29-30, page 6, para 43-46, page 10, para 90-94.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632